Citation Nr: 0531101	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  98-10 520	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 30 percent disabling.

Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  
Jurisdiction over the claims folders was subsequently 
transferred to the Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.


FINDING OF FACT

In December 2004, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the appeal 
will be dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


